COURT OF CHANCERY
                                           OF THE
    SAM GLASSCOCK III                STATE OF DELAWARE             COURT OF CHANCERY COURTHOUSE
     VICE CHANCELLOR                                                        34 THE CIRCLE
                                                                     GEORGETOWN, DELAWARE 19947


                              Date Submitted: September 21, 2017
                               Date Decided: December 6, 2017

    Dean Campbell, Esquire                         Richard E. Berl, Jr., Esquire
    Law Office of Dean A. Campbell LLC             Berl & Feinberg LLP
    20175 Office Circle                            34382 Carpenter’s Way, Suite 3
    Georgetown, DE 19947                           Lewes, DE 19958

                 Re: Fringer v. Kersey Homes, Inc., et al., Civil Action No. 9780-
                 VCG

Dear Counsel:

          This matter involves the Plaintiff’s attempt to impose an “equitable

execution” arising from a Superior Court judgment, based on an alleged fraudulent

conveyance. The matter was tried on July 25, 2017. Post-trial briefing followed.

          On reviewing the briefs, I find that the parties have omitted statements of fact

citing to the trial record. At the conclusion of trial, I noted that the parties would

require preparation of a trial transcript in aid of post-trial proceedings.1 I also noted

that the amount at issue was not large, and encouraged the parties to act in a cost-

effective way in post-trial submission.2 I did not thereby mean to relieve counsel of

the obligation to cite to the record, however.



1
    July 25, 2017 Trial Tr. 163:6.
2
    Id. at 162:22–24.
       The Plaintiff’s Opening Post-Trial Brief is in memorandum form and omits a

recitation of facts. The Defendants’ Opening Post-Trial Brief states that “the Pretrial

Stipulation includes a number of facts stemming from the Superior Court action . . .

. Those facts may provide some context, but . . . [certain Defendants] were [not]

parties to that action and as a result such facts cannot be imputed to them.”3 The

Plaintiff’s Answering Brief, on the other hand, avers that “there are relatively few

facts in dispute,” and refers to “stipulated facts” from the Superior Court action,

stipulated facts “previously in this Court,” and “[o]ther stipulated facts.”4 In light

of those undescribed facts, the Plaintiff concludes, “a full statement of facts is not

necessary.”5 I disagree.

       This matter went to trial for a reason. Presumably, that reason was to adduce

facts upon which I could decide the issues in dispute. A Chancery Court reporter

transcribed the proceedings, so that a record could be created upon which counsel

could rely in aid of the judicial decision just referenced. Accordingly, a statement

of facts citing to the record, whether stipulated to or developed at trial, would be

helpful to me in deciding this matter. The Plaintiff should submit a proposed

Statement of Facts, in numbered paragraphs, with record citations. The Defendants

should admit or deny each paragraph, and if they deny, set out a counter-factual


3
  Defs.’ Opening Post-Trial Br. 2.
4
  Pl.’s Answering Br. 3.
5
  Id.
                                          2
paragraph, citing to the record. The Defendants should also submit any additional

facts necessary to their defense, in the form above, to which the Plaintiff should reply

as described above.

      The Parties shall confer and provide me with a form of order setting out a

schedule for the factual submission just described. In light of the season, upon which

I have no wish to impose, I would suggest dates for submission of factual statements

in January 2018.

      To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.



                                               Sincerely,

                                               /s/ Sam Glasscock III

                                               Sam Glasscock III




                                           3